EXHIBIT 10.2

AGREEMENT

This Agreement (“Agreement”) is made and entered into as of this 17th day of
November 2006 by and between ImmunoCellular Therapeutics, Ltd., a Delaware
corporation (“the Company”), and Dr. John Yu (“Dr. Yu”).

A. Cedars-Sinai Medical Center (“CSMC”) is the sole owner of certain provisional
patents and other proprietary intellectual property, relating to the work of
Dr. Yu with cellular therapies or diagnostics utilizing cellular therapies,
including dendritic cell based vaccines for brain tumors and other cancers (the
“Field of Use”). The Field of Use is further described and specifically limited
to the intellectual property listed in Exhibit A hereto (the “Immunocellular
Technology”).

B. Dr. Yu and others are inventors of the Immunocellular Technology, and Dr. Yu
has significant expertise and experience in the field of the Immunocellular
Technology.

C. The Company has entered into an agreement with CSMC (the “License Agreement”)
to license the Immunocellular Technology from CSMC for the purpose of developing
and commercializing products based on the Immunocellular Technology in the Field
of Use.

D. The Company wishes to have Dr. Yu serve as a director of the Company and its
Chief Scientific Officer, and Dr. Yu is willing to serve in those capacities on
the terms and conditions described herein.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Company and Dr. Yu hereby agree as follows:

1. Effective Date. The grant of the option to purchase shares of the Company’s
common stock to Dr. Yu described in Section 2 and the commencement of the term
of Dr. Yu’s services to the Company described in Section 3 shall occur on the
date on which the license granted under the License Agreement becomes effective
(the “Effective Date”).

2. Grant of Option. On or prior to the Effective Date, Dr. Yu and the Company
shall enter into the Securities Agreement and Registration Rights Agreement
(collectively, the “Securities Agreements”) in the forms attached hereto as
Exhibit B. On the Effective Date, the Company shall grant to Dr. Yu an option
(the “Yu Option”) to purchase the number of shares of the Company’s common stock
set forth in the Securities Agreements on the terms and conditions set forth in
the Securities Agreements. The consideration for the purchase price for the Yu
Option shall consist of (a) with respect to 150,000 shares covered by the Yu
Option, Dr. Yu’s assignment of his royalty interest in the Immunocellular
Technology to CSMC to facilitate CSMC’s license of that technology to the
Company under the License Agreement, and (b) with respect to the balance of the
shares covered by the Yu Option, Dr. Yu’s agreement to provide services under
Section 3 hereof.

 

1



--------------------------------------------------------------------------------

3. Services. Dr. Yu agrees to provide to the Company services in the capacity of
the Company’s Chief Scientific Officer (the “Services”). Dr. Yu will report
directly to and be responsible to the Company’s Chairman of the Board. Dr. Yu
will perform the Services primarily at the Company’s office (which shall be
within a ten-mile radius from CSMC), and, if required in particular
circumstances, from time to time at such other locations as the Company’s
Chairman of the Board may reasonably request. The Services will be those
customarily performed by a Chief Scientific Officer for a company such as the
Company; provided, however that Dr. Yu shall provide the Services on a part-time
basis. The Company acknowledges that Dr. Yu is a full-time employee of CSMC and
that Dr. Yu has pre-existing obligations to CSMC and will continue to be subject
to the policies and procedures of CSMC. Pursuant to the Full Time Faculty
Consulting Guidelines of CSMC, Dr. Yu has received the consent of CSMC to
participate in the activities of the Company. A copy of the Consent Memorandum
has been provided to the Company. Company and Dr. Yu agree that each will comply
with the Consent Memorandum and, in the event of a conflict between this
agreement and the Consent Memorandum, the terms and conditions of the Consent
Memorandum shall control

4. Term. The term for which the Services shall be performed shall commence on
the Effective Date and shall terminate one year thereafter, unless sooner
terminated by Dr. Yu or the Company as set forth in Section 12.

5. Management. Dr. Yu shall be elected to the Company’s Board of Directors on
the Effective Date. For so long as Dr. Yu owns or has fully vested and
immediately exercisable options to acquire an aggregate of at least 2,000,000
shares of the Company’s common stock, the Company shall use its commercially
reasonable efforts to enable Dr. Yu to serve as a director of the Company. For
so long as Dr. Yu owns or has fully vested and immediately exercisable options
to acquire an aggregate of at least 4,000,000 shares of the Company’s common
stock, the Company shall use its commercially reasonable efforts to enable
Dr. Yu to designate one additional member of the Company’s Board of Directors in
addition to himself. For so long as Dr. Yu owns or has fully vested and
immediately exercisable options to acquire an aggregate of at least 5,000,000
shares of the Company’s common stock, the Company shall use its commercially
reasonable efforts to enable Dr. Yu to designate two additional members of the
Company’s Board of Directors in addition to himself. On the Effective Date, the
Company’s Board of Directors shall consist of Dr. Yu, Manfred Mosk, Ph.D.
(“Mosk”), Sanford Hillsberg, Esq. and two of the Company’s other current
directors. Dr. Yu shall have the right at any time to designate one or two of
the Company’s directors in addition to himself, as set forth in this Section 5.
The Company shall use commercially reasonable efforts to maintain directors and
officers liability insurance with limits of liability of not less than
$3,000,000 at all times. David Wohlberg and C. Kirk Peacock shall continue to
serve on a part-time basis as the Company’s President and Chief Financial
Officer, respectively, subject to their replacement on 30-days notice by the
Company’s Board of Directors.

 

2



--------------------------------------------------------------------------------

6. Compensation and Benefits.

6.1 Compensation. With the exception of the Yu Option, the Company shall have no
obligation to pay any compensation or grant any stock options to Dr. Yu in
consideration of his providing the Services or serving as a director of the
Company.

6.2 Expenses. The Company shall reimburse Dr. Yu for necessary and reasonable
out-of-pocket business expenses incurred by Dr. Yu in the performance of this
Agreement in accordance with the reimbursement policies of the Company in effect
from time to time.

6.3 No Benefits. Dr. Yu acknowledges and agrees that he will not be eligible for
any Company employee benefits and, to the extent he otherwise would be eligible
for any Company employee benefits but for the express terms of this Agreement,
Dr. Yu hereby expressly declines to participate in such Company employee
benefits.

6.4 Withholding; Indemnification. Dr. Yu shall have full responsibility for
applicable withholding taxes for all compensation paid to him under this
Agreement. Dr. Yu agrees to indemnify, defend and hold the Company harmless from
any liability for, or assessment of, any claims or penalties with respect to
such withholding taxes, labor or employment requirements, including any
liability for, or assessment of, withholding taxes imposed on the Company by the
relevant taxing authorities with respect to any compensation paid to Dr. Yu.

7. Dr. Yu Representations. Dr. Yu represents and warrants that, to the best of
his knowledge, (i) CSMC is the sole owner of the Immunocellular Technology and
the patent applications and inventions listed in Exhibit A to this Memorandum;
that the patent applications listed in Exhibit A to this Agreement have been
validly applied for, and (ii) that CSMC has not received notice from any third
party that the Immunocellular Technology infringes the proprietary rights of any
third party. Dr. Yu represents and warrants that he can enter into this
Agreement and perform the services contemplated by this Agreement without
violating any other contract or arrangement that he has with CSMC or any other
third party.

8. Company Representations. The Company represents and warrants to Dr. Yu that
(a) the Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, is qualified to do business in
the State of California and has the corporate power and authority to enter into
this Agreement and to perform its obligations hereunder; (b) the execution and
delivery of this Agreement by the Company and the performance by the Company of
its obligations hereunder have been duly authorized by all necessary corporate
action; and (c) neither the execution or delivery of this Agreement by the
Company, nor the performance by the Company of its obligations hereunder,
(i) requires the consent or approval of any third party other than the approval
by the shareholders of the Company of the grant of the Yu Option and the
issuance of shares of the Company common stock to CSMC and Dr. Yu, which has
been obtained; (ii) shall constitute a default under any material contract by
which the Company or any of its material assets is bound (or any event which,
with notice or lapse of time, or both, would constitute a default); or
(iii) shall constitute a violation of any judgment, order or decree of any
court, arbitrator, governmental agency or authority binding upon the Company.
The Company also represents and warrants to Dr. Yu that ownership of the
Company’s spectral molecular imaging technology (including all contractual and
other obligations directly related to that technology) was transferred to
Dr. Daniel Farkas prior to the date of this Agreement.

 

3



--------------------------------------------------------------------------------

9. Proprietary Rights. All inventions, improvements, discoveries, copyrightable
or patentable works, intellectual property, whether or not patentable or
copyrightable, and all other work performed and all materials developed or
prepared by Dr. Yu, in connection with the Services provided to the Company in
connection with the Immunocellular Technology, whether developed or prepared
solely or jointly by Dr. Yu with others, are the property of the Company and, as
between Dr. Yu and the Company, all rights, title and interest therein shall
vest in the Company and shall be deemed to be works made for hire and made in
the course of the services described above. To the extent that title to any such
works may not, by operation of law, vest in the Company or such works may not be
considered works made for hire, all rights, title and interest therein are
hereby irrevocably assigned to the Company. All such materials shall belong
exclusively to the Company, and the Company shall have the right to obtain and
to hold in its own name, copyrights, trademarks, patents, other registrations,
or such other protection as may be appropriate to the subject matter, and any
extensions and renewals thereof. Dr. Yu agrees to give the Company and any
person designated by the Company such reasonable assistance, at the Company’s
expense, as is required to perfect the rights defined in this Section. Dr. Yu
agrees to return to the Company all materials developed or prepared for the
Company by Dr. Yu upon the termination of this Agreement, along with all
materials and other property of the Company in Dr. Yu’s possession at the time
of termination of this Agreement.

10. Confidential Information.

10.1 Confidentiality Obligations. “Confidential Information” means,
collectively: (a) business or technical information of the Company, including
but not limited to information relating to the Company’s product plans, designs,
costs, product prices and names, finances, marketing plans, business
opportunities, personnel, research, development or know-how; (b) any information
designated by the Company as “confidential” or “proprietary” or which, under the
circumstances taken as a whole, would reasonably be deemed to be confidential;
and (c) the terms and conditions of this Agreement. Dr. Yu hereby agrees that,
except with respect to any required disclosure to CSMC (which he shall disclose
in writing to the Company, including a description of the Confidential
Information required to be disclosed, before making such disclosure to CSMC,
unless such disclosure relates to a patient safety issue (in which case he shall
promptly advise the Company in writing after making such safety issue disclosure
to CSMC)), he (x) will not disclose to any third party or use any Confidential
Information disclosed to him by the Company except as expressly permitted in
this Agreement; (y) will not disclose to the Company any Confidential
Information of any third party disclosed to him by such third party without the
prior written consent of such third party; and (z) will take all reasonable
measures to maintain the confidentiality of all Confidential Information of the
Company in his possession or control.

10.2 Exclusions. “Confidential Information” will not include information that
is: (i) already lawfully known by the receiving party prior to this Agreement
without restriction, (ii) in the public domain due to no fault of the receiving
party, (iii) rightfully obtained by the receiving party without similar
restriction from such party, (iv) independently developed by the

 

4



--------------------------------------------------------------------------------

receiving party without reference to the other party’s confidential information,
or (v) provided by the disclosing party to another party without similar
restriction.

11. Indemnity. Dr. Yu agrees to indemnify and hold the Company harmless from and
against any and all claims, demands, causes of action, losses, damages,
liabilities, costs, and expenses, including attorneys’ fees, arising from a
breach of any of his representations and warranties herein or attributable to or
resulting from his gross negligence or willful misconduct in rendering the
Services. The Company agrees to indemnify and hold Dr. Yu harmless from and
against any and all claims, demands, causes of action, losses, damages,
liability, costs and expenses, including attorneys fees arising out of his
services hereunder, other than those arising from Dr. Yu’s breach of any of his
representations and warranties hereunder or Dr. Yu’s gross negligence or willful
misconduct.

12. Termination of Services. The term for which the Services will be provided
will terminate in advance of the times specified in Section 4 as follows:

12.1 Death. The term of the Services shall terminate immediately upon Dr. Yu’s
death.

12.2 Termination by the Company. In the event that Dr. Yu shall become either
physically or mentally incapacitated so as to be incapable of performing his
duties as required hereunder, and if such incapacity shall continue for a period
of 45 consecutive days, the Company may, at its option, terminate the term of
the Services and Dr. Yu’s duties hereunder by written notice to Dr. Yu at that
time or at any time thereafter while such incapacity continues. The Company may
terminate the term of the Services for Cause (as hereinafter defined) at any
time upon written notice to Dr. Yu. “Cause” as used in this Agreement means that
Dr. Yu, (i) after reasonable notice and warning, has failed to perform his
assigned duties to the Company as determined by the Board of Directors, (ii) has
materially breached any of the terms or conditions of this Agreement and has
failed to correct such breach within 15 days following written notice from the
Company of such breach, or (iii) has been charged with a felony or any
intentionally fraudulent act that materially damages, or could reasonably be
expected to materially damage, the business or reputation of the Company.

12.3 Termination by Dr. Yu. Dr. Yu may terminate the term of the Services at any
time upon written notice to the Company if (a) at any time if Dr. Yu is not
serving as a director of the Company if he is involuntarily removed, or (b) the
Company shall have materially breached any of the provisions of this Agreement
and has failed to correct such breach within 15 days following written notice
from Dr. Yu of such breach.

13. General Terms.

13.1 Assignment. This Agreement is personal to Dr. Yu. He may not sell,
transfer, sublicense, subcontract, hypothecate or assign his rights and duties
under this Agreement without the prior written consent of the Company. The
Company may freely assign its rights and obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

13.2 Notices. Any notices or communications under this Agreement shall be in
writing and shall be hand-delivered or sent by certified mail (return receipt
requested), or telecopied, or overnight couriered to the party receiving such
communication at the address specified below:

 

If to the Company:

  

David Wohlberg, President

ImmunoCellular Therapeutics, Ltd.

11th Floor

1999 Avenue of the Stars

Los Angeles, CA 90067

If to Dr. Yu:

  

Dr. John Yu

Suite 800E

8631 West Third Street

Los Angeles, CA 90048

or such other address or addressee as either party may in the future specify to
the other party.

13.3 California Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, excluding its conflicts of
laws provisions.

13.4 Dispute Resolution. Any dispute arising out of or relating to this
Agreement shall be decided by binding arbitration by JAMS and shall be held in
Los Angeles, California. The ruling of the arbitrator shall be final and may be
enforced by any party to such arbitration in any court of competent jurisdiction
located in Los Angeles, California.

13.5 Amendment. No modification, amendment, supplement to or waiver of the
provisions of this Agreement shall be binding upon the parties hereto unless
made in writing and duly signed by both parties.

13.6 Waiver. A failure of either party to exercise any right provided for herein
shall not be deemed to be a waiver of any right hereunder.

13.7 Entire Agreement. This Agreement together with the Securities Agreements,
sets forth the entire understanding of the parties as to the subject matter
therein and may not be modified except in writing executed by both parties.

13.8 Severability. In the event any one or more of the provisions of this
Agreement is invalid or otherwise unenforceable, the enforceability of the
remaining provisions shall be unimpaired.

13.9 Survival. The following Sections shall survive the termination of this
Agreement: 9 (Proprietary Rights), 10 (Confidentiality) and 11 (Indemnity).

13.10 Attorneys Fees. If an arbitration or other legal proceeding is brought to
enforce or interpret the provisions of this Agreement or as to the rights or
obligations of any party to this Agreement, the prevailing party in such action
shall be entitled to recover its reasonable attorneys’ fees and costs.

 

6



--------------------------------------------------------------------------------

13.11 Disclosure. The terms of this Agreement may be publicly disclosed by the
Company to the extent the Company’s counsel determines that such disclosure is
required by law. The Company shall provide CSMC and Dr. Yu with a copy of any
such disclosure for their review at least three days prior to making such
disclosure.

IN WITNESS WHEREOF, the parties hereto, each acting under due and proper
authority, have executed this Agreement as of the date set forth above.

 

    IMMUNOCELLULAR THERAPEUTICS, LTD. /s/ Dr. John Yu     By:   /s/ David
Wohlberg Dr. John Yu       Name: David Wohlberg         Title:   President Date:
November 17, 2006     Date: November 17, 2006

 

7